Title: From John Quincy Adams to Walter Hellen, 13 June 1811
From: Adams, John Quincy
To: Hellen, Walter



My Dear Sir.
St: Petersburg 1/13 June 1811

I received a few days since, your kind letter of 11. January, containing the distressful intelligence of the heavy misfortune which had them just befallen you, in the loss of your nearest and dearest friend. Sympathizing with you sincerely in this severe dispensation of Providence, my concern is much aggravated, by the account you give me of your own state of health, and the anticipations which I fervently pray to God, may not be realized—We had already been informed of your long and distressing illness, and were longing as we still long ardently for better tidings concerning you—We yet indulge the hope that a merciful Heaven will spare you to your family and friends, and that this Letter may find you restored to them and to health.
The anxiety that you naturally feel on account of the future prospects of your children, and your recommendation of them to my kindness, has affected me deeply as it ought—At this distance from my Country and from them, I know not in what manner it may be possible for me to be useful to them—But be assured, My Dear Sir, that I have every motive that can influence my heart, to give them every assistance that they may need, and which may be in my power; and that if they should as you fear unhappily be deprived of their remaining Parent, I shall together with the other friends to whom you may commit the care of them, endeavour to supply, as far as it can be supplied, the place of Parents to them.
I have not been able to obtain any information respecting the Tobacco which you had ship’d by the John Andrew, Captain Bayne; but I been informed by Mr: Pitcairn, at Hamburg, to whom I had written to make enquiries in consequence of your former letters, that your other shipment of sixty Hogsheads had safely arrived at Tonning, and were by order of Messrs: Van Staphorst and Co: of Amsterdam put under the care of Messrs: Bauers of Altona, who are mentioned to me as a safe house From your own letter, I am led to hope that you had at least the certain information that the other adventure has also been safely landed—They may therefore be considered as out of all danger, excepting the oppressive duties with which that as well as other Articles of American produce have been burthened in France and the Countries under French Dominion.
I am much surprized to learn that the original of my letter of 8. August last to you, had not been received by you; so long after the arrival of Mr: Roberts in the United States. And I regret it the more, because with it was enclosed a letter from a very respectable commercial House here, containing a circumstantial account of the Russian Commerce which would have been extremely useful to you, in case you should have continued in the intention of attempting a speculation to St: Petersburg.—It is however more than probable that the markets will be so overstocked with adventures from America the present year, that for your personal interest it will be best not to have been one of the adventurers—Sweden and Russia, are the only Countries in the North of Europe where our trade can obtain admission; and the demand of those two Nations, for Articles which we can furnish them, as well as our demand for their Goods in return, is so extremely limited, that it is a branch of Commerce easily broken down by the weight of its own fruits—Thirty-five American vessels, almost all with rich Cargoes have arrived at Cronstadt within the last month, and three or four times as many may be expected before the close of this Season, that is within the next four months For the Navigation of the Gulf of Finland is scarcely ever practicable more than five months in the year; and the last of them is extremely dangerous.
This same state of things has made it necessary for me to decline the appointment, which the President and Senate have bestowed upon me, as a Judge of the Supreme Court of the United States—I have reason to suppose that it will be impossible for us to embark for America this year, and the office cannot wait for me untill the next.
My wife and Catherine have both been excessively distressed at the loss of their beloved Sister; and are deeply anxious respecting the state of your health, as well as that of their other sisters. An anxiety rendered more painful by their receiving no letters from Mrs. Johnson, or from any part of the family themselves—I am aware—and endeavour to persuade them that this forbearance arises altogether from motives of prudence and of regard to them; that the intelligence which must so profoundly afflict them, might at least reach them in as gentle a form as it could be presented—They have both been several days ill—my wife severely and alarmingly ill—She is now far from well, but so far recovered as to flatter us that she will yet get safely through her time—She expects to be confined in August.
We are otherwise in good health—As I again pray to God that this may find you—I beg to be remembered affectionately to Mrs: Johnson—to your children, and to all the branches of the family in your neighbourhood—Remaining with great regard and esteem, My Dear Sir, your friend and Servt
John Quincy Adams.